DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on January 14th, 2021 has been entered.
The amendment of claims 1, 4-21, 23-31, and 33-44 and cancellation of claims 2, 3, 22, 32, and 45-48 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on January 14th, 2021, with respect to the 35 U.S.C. 112(f) regarding “a feature detector”, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the limitation “a feature detector” should not invoke 35 U.S.C. 112(f) because “digital detector” is an example of a structural term as indicated in MPEP 2181(I)(A). 
The examiner respectfully disagrees. The claims do not recite “digital” and therefore the feature detector of claim 31 may not correspond to a digital detector. Human eyes and brains 

Applicant’s arguments filed on January 14th, 2021, with respect to the 35 U.S.C. 112(f) regarding “an illuminator”, have been fully considered and are persuasive. The limitation is no longer interpreted under 35 U.S.C. 112(f).

Applicant’s arguments filed on January 14th, 2021, with respect to the prior art rejections, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations (e.g., “wherein said predetermined threshold is a predetermined brightness level”). The examiner has revised the rejections to match the new claim limitations.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1, 6, 12, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. PGPub No. 2005/0157204), in view of Liang et al. (U.S. Patent No. 9,858,649), hereinafter referred to as Marks, and Liang, respectively.
Regarding claim 1, Marks teaches a range differentiator for auto-focusing, said range differentiator comprising: 
Marks Fig. 2 & ¶0029: “the generation of a depth mask for use in discerning between foreground and background objects in accordance with one embodiment of the invention … This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100 … the sensor may be located anywhere on image capture device 100 that is capable of receiving the reflected light from the foreground objects within the scene for a defined time period”; Marks ¶0039: “Image capture device 100 includes depth logic 140 … depth logic 140 includes circuitry configured to generate a mask in order for image capture device 100 to enhance a captured image with the assistance of the depth information … depth logic 140 may generate the mask in order to differentiate between foreground and background objects within an image scene”), wherein said image generator comprises a feature specific illuminator for illuminating said scene during acquisition of said image (Marks ¶0029: “Image capture device 100 includes light source 110 … light source 110 sends out a burst or pulse of light which is reflected by foreground objects 114 and 116. This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100”; Marks ¶0032: “light source 110 may emit any suitable wavelength of light … infrared light is emitted”); 
a depth differentiator distinguishing portions of said image at depths below a predetermined threshold, irrespective of a shape of said portions, and providing a depth differentiated image (Marks ¶0039 as discussed above; Marks Fig. 2 & ¶0030: “The maximum distance from image capture device 100 is illustrated as line 117” – as shown in Fig. 2, the depth differentiator determines depths of the foreground and background objects regardless of their shape and the foreground objects are positioned below the predetermined threshold of maximum distance 117), wherein said depth differentiator is operative to distinguish between said portions of said image at depths below said predetermined threshold and portions of said image at depths at or above said predetermined threshold based on differences in optical properties therebetween, under illumination by said feature specific illuminator (Marks Fig. 2, ¶0030, & ¶0039 as discussed above – the background object 118 is above the predetermined threshold); and 
a focus distance ascertainer ascertaining a focus distance based on said depth differentiated image (Marks ¶0034: “the gain, exposure, focus, and brightness may be manipulated through mechanical or electrical adjustments responsive to the depth mask”).
However, Marks does not appear to explicitly teach that said predetermined threshold is a predetermined pixel brightness level.
Pertaining to the same field of endeavor, Liang teaches that said predetermined threshold is a predetermined pixel brightness level (Liang col. 14 lines 17-31: “lower intensities (darker pixels) may correspond to lower depths (as in the foreground portion 714) and higher intensities (brighter pixels) may correspond to higher depths (as in the background portion 716). The depth map 810 may help the user to more easily visualize the depth of each portion in the image”). Liang teaches that the depth image’s distances are represented by pixel intensities, and therefore, the combination of Marks and Liang teaches performing a threshold comparison to differentiate depth based on pixel brightness.
Marks and Liang are considered to be analogous art because they are directed to imaging methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information (as taught by Marks) to determine depth of foreground/background objects based on pixel brightness (as taught by Liang) because the combination allows the user to more easily visualize depth of objects in the image and help the user to understand the effects of manipulating the focus (Liang col. 14 lines 17-31).

claim 6, Marks, in view of Liang, teaches the range differentiator according to claim 1, wherein said focus distance ascertainer is operative to ascertain said focal distance based on one of: 
said portions of said image at depths below said predetermined threshold; and said portions of said image at a depth at or above said predetermined threshold (Marks Fig. 2, ¶0030, & ¶0034 as discussed above. Also see Marks ¶0042: “mechanical or electrical adjustments may include defining an aperture size corresponding to a certain exposure level, lens settings for a particular focus level, etc.”).

Regarding claim 12, Marks, in view of Liang, teaches the range differentiator according to claim 1, and wherein said portions of said image at a depth at or above said predetermined threshold are machine identifiable (Marks Fig. 2 & ¶0030 discussed above; Marks ¶0046: “Any of the operations described herein that form part of the invention are useful machine operations. The invention also relates to a device or an apparatus for performing these operations … various general purpose machines may be used with computer programs written in accordance with the teachings herein, or it may be more convenient to construct a more specialized apparatus to perform the required operations”).

Regarding claim 31, Marks teaches a range differentiator useful for auto-focusing, said range differentiator comprising: 
a target identifier comprising a user interface enabling a user to identify a machine identifiable feature of an object in an image (Marks ¶0011: “The method includes generating a depth mask of the scene from data defining the image of the scene. Then, pixel values corresponding to objects within any one or both of a foreground region and a background region of the captured image are adjusted based upon bit values of the depth mask”; Marks ¶0039: “Image capture device 100 includes depth logic 140 … depth logic 140 includes circuitry Marks Fig. 2; Marks ¶0046: “Any of the operations described herein that form part of the invention are useful machine operations. The invention also relates to a device or an apparatus for performing these operations … various general purpose machines may be used with computer programs written in accordance with the teachings herein, or it may be more convenient to construct a more specialized apparatus to perform the required operations”; Marks Fig. 5 & ¶0036: “as user 134 moves, this movement is captured through image capture device 100 and displayed on display screen 136 in order to interact with the entertainment application”); 
a feature specific illuminator for illuminating said object during acquisition of said image (Marks ¶0029: “Image capture device 100 includes light source 110 … light source 110 sends out a burst or pulse of light which is reflected by foreground objects 114 and 116. This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100”; Marks ¶0032: “light source 110 may emit any suitable wavelength of light … infrared light is emitted”);
a feature detector operative to identify at least one occurrence of said machine identifiable feature in an image irrespective of a shape of said feature (Marks ¶0011, ¶0039, & ¶0046 as discussed above; Marks Fig. 2 & ¶0030: “The maximum distance from image capture device 100 is illustrated as line 117” – as shown in Fig. 2, the depth differentiator determines depths of the foreground and background objects regardless of their shape and the foreground objects are positioned below the predetermined threshold of maximum distance 117), wherein said feature detector is operative to distinguish between at least one occurrence of said machine identifiable feature and other features based on differences in optical properties Marks Fig. 2, ¶0030, & ¶0039 as discussed above); and 
a focus distance ascertainer ascertaining a focal distance to said machine identifiable feature (Marks ¶0034: “the gain, exposure, focus, and brightness may be manipulated through mechanical or electrical adjustments responsive to the depth mask”).
However, Marks does not appear to explicitly teach that said at least one occurrence is distinguished using a predetermined pixel brightness level.
Pertaining to the same field of endeavor, Liang teaches that said at least one occurrence is distinguished using a predetermined pixel brightness level (Liang col. 14 lines 17-31: “lower intensities (darker pixels) may correspond to lower depths (as in the foreground portion 714) and higher intensities (brighter pixels) may correspond to higher depths (as in the background portion 716). The depth map 810 may help the user to more easily visualize the depth of each portion in the image”). Liang teaches that the depth image’s distances are represented by pixel intensities, and therefore, the combination of Marks and Liang teaches performing a threshold comparison to differentiate depth based on pixel brightness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information (as taught by Marks) to determine depth of foreground/background objects based on pixel brightness (as taught by Liang) because the combination allows the user to more easily visualize depth of objects in the image and help the user to understand the effects of manipulating the focus (Liang col. 14 lines 17-31).

Claim(s) 4, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. PGPub No. 2005/0157204), Liang et al. (U.S. Patent No. 9,858,649), and further in view of Page et al. (U.S. PGPub No. 2018/0227571), hereinafter referred to as Marks, Liang, and Page, respectively.
claim 4, Marks, in view of Liang teaches the range differentiator according to claim 1, but does not appear to explicitly teach that said feature specific illuminator comprises a UV illumination source and said depth differentiator is operative to distinguish between said portions of said image based on differences in fluorescence therebetween.
Pertaining to the same field of endeavor, Page teaches that said feature specific illuminator comprises a UV illumination source and said depth differentiator is operative to distinguish between said portions of said image based on differences in fluorescence therebetween (Page ¶0069: “Encoding: using 3 channels (e.g. in this example R, G, B, or alternately any other set of sufficiently separate wavelengths such as IR, Green, UV etc)” – any visible light given off after UV exposure is fluorescence).
Marks, in view of Liang, and Page are considered to be analogous art because they are directed to imaging methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness (as taught by Marks, in view of Liang) to use UV light (as taught by Page) because the combination provides more flexibility by allowing more wavelengths or frequencies to be captured (Page ¶0105).

Regarding claim 33, Marks, in view of Liang, teaches the range differentiator according to claim 31, but does not appear to explicitly teach that said feature specific illuminator comprises a UV illumination source and said feature identifier identifies said machine identifiable feature based on fluorescence thereof.
Pertaining to the same field of endeavor, Page teaches that said feature specific illuminator comprises a UV illumination source and said feature identifier identifies said machine identifiable feature based on fluorescence thereof (Page ¶0069: “Encoding: using 3 channels 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness (as taught by Marks, in view of Liang) to use UV light (as taught by Page) because the combination provides more flexibility by allowing more wavelengths or frequencies to be captured (Page ¶0105).

Regarding claim 40, Marks teaches a range differentiator for auto-focusing, said range differentiator comprising: 
a first image generator comprising a first imaging modality and providing a first image of a scene at a plurality of  physical depths (Marks Fig. 2 & ¶0029: “the generation of a depth mask for use in discerning between foreground and background objects in accordance with one embodiment of the invention … This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100 … the sensor may be located anywhere on image capture device 100 that is capable of receiving the reflected light from the foreground objects within the scene for a defined time period”; Marks ¶0039: “Image capture device 100 includes depth logic 140 … depth logic 140 includes circuitry configured to generate a mask in order for image capture device 100 to enhance a captured image with the assistance of the depth information … depth logic 140 may generate the mask in order to differentiate between foreground and background objects within an image scene”), wherein said first image generator comprises a feature specific illuminator for illuminating an object during acquisition of said first image (Marks ¶0029: “Image capture device 100 includes light source 110 … light source 110 sends out a burst or pulse of light which is reflected by foreground objects 114 and 116. This reflected light is eventually captured by a sensor located behind lens 112 of image capture Marks ¶0032: “light source 110 may emit any suitable wavelength of light … infrared light is emitted”); 
a depth differentiator distinguishing portions of said first image at depths below a predetermined threshold from portions of said first image at depths at or above said predetermined threshold based on differences in optical properties there between under illumination by said feature specific illuminator and providing a depth differentiated image (Marks ¶0039 as discussed above; Marks Fig. 2 & ¶0030: “The maximum distance from image capture device 100 is illustrated as line 117” – as shown in Fig. 2, the depth differentiator determines depths of the foreground and background objects regardless of their shape and the foreground objects are positioned below the predetermined threshold of maximum distance 117); 
a focus distance ascertainer ascertaining a focal distance based on said depth differentiated image (Marks ¶0034: “the gain, exposure, focus, and brightness may be manipulated through mechanical or electrical adjustments responsive to the depth mask”); and 
using a different imaging modality and providing an image of said scene automatically focused at said focal distance (Marks ¶0026: “image capture device 100, e.g., a liquid crystal display (LCD) panel where the image capture device is a digital camera or camcorder … image capture device 100 may be a digital still camera, a single lens reflex camera, a video capture device, such as a web cam or camcorder, or any other suitable image capture device”).
However, Marks does not appear to explicitly teach using a second image generator in addition to the first image generator and said predetermined threshold is a predetermined pixel brightness level.
Pertaining to the same field of endeavor, Liang teaches that said predetermined threshold is a predetermined pixel brightness level (Liang col. 14 lines 17-31: “lower intensities (darker pixels) may correspond to lower depths (as in the foreground portion 714) and higher intensities (brighter pixels) may correspond to higher depths (as in the background portion 716). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information (as taught by Marks) to determine depth of foreground/background objects based on pixel brightness (as taught by Liang) because the combination allows the user to more easily visualize depth of objects in the image and help the user to understand the effects of manipulating the focus (Liang col. 14 lines 17-31).
Marks, in view of Liang, does not appear to explicitly teach that it was known to use one or more cameras to image the object.
Pertaining to the same field of endeavor, Page teaches that it was known to use one or more cameras to image the object (Page ¶0004: “Images of the objects and/or environments are then captured with one or more cameras while the special patterns are illuminating the objects and/or environments”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness (as taught by Marks, in view of Liang) to a second image generator having a second imaging modality (as taught by Page) because the combination provides more flexibility by allowing more wavelengths or frequencies to be captured (Page ¶0105).

Claim(s) 5, 7-11, 13, 21, 24-30, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. PGPub No. 2005/0157204), Liang et al. (U.S. Patent No. et al. (International Patent Application Publication No. WO 2012/105966 A1), hereinafter referred to as Marks, Liang, and Zahniser, respectively.
Regarding claim 5, Marks, in view of Liang, teaches the range differentiator according to claim 1, wherein said depth differentiator is operative to distinguish between said portions of said image based on differences in reflectance therebetween (Marks ¶0029: “This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100 … the sensor may be located anywhere on image capture device 100 that is capable of receiving the reflected light from the foreground objects within the scene for a defined time period”).
However, Marks, in view of Liang, does not appear to explicitly teach that said feature specific illuminator comprises dark field and bright field illumination sources.
Pertaining to the same field of endeavor, Zahniser teaches that said feature specific illuminator comprises dark field and bright field illumination sources (Zahniser pg. 6: “Fig. 1 depicts an example of ‘bright field’ microscopy … The imaging hardware 105 can include … Other microscopic modes such as fluorescence, dark-field or phase contrast can also generate images to which the fast auto-focus methods described herein can be applied”).
Marks, in view of Liang, and Zahniser are considered to be analogous art because they are directed to imaging methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness (as taught by Marks, in view of Liang) to include dark field and bright field illumination sources (as taught by Zahniser) because the combination provides more flexibility by providing more imaging conditions.

Regarding claim 7, Marks, in view of Liang, teaches the range differentiator according to claim 1, but does not appear to explicitly teach also comprising an image focus analyzer operative to provide a focus score based on portions of said image at a depth at or above said 
Pertaining to the same field of endeavor, Zahniser teaches also providing a focus score based on portions of said image at a depth at or above said predetermined threshold, said focus distance ascertainer being operative to ascertain said focus distance based on said focus score (Zahniser pg. 3: “The representative focal distance can be estimated as a weighted average of at least two focal distances … The focus score can be a Brenner focus score. Estimating the ideal focal distance can include calculating a difference between logarithms of the focus scores of the images, estimating an offset from the calculated difference, and estimating the ideal focal distance based on the offset”; further see Zahniser pg. 7 on Fast Auto-focusing Methods for more details; Zahniser Fig. 2: 220 – calculate focus scores of a subset of images from the set and 230: estimate and store ideal focal distance for the imaging location from focus scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness (as taught by Marks, in view of Liang) to determine focal distance based on focus score (as taught by Zahniser) because the combination provides a quantitative measure for determining ideal focal distance (Zahniser pg. 7, 11).

Regarding claim 8, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 7, wherein said image focus analyzer comprises an illuminator for illuminating said scene with illumination for adjusting an imaged texture of said portions of said image at a depth at or above said predetermined threshold (Marks ¶0025: “The segmentation based upon depth is captured through a foreground/background depth mask which may be created through an image capture device having depth capability or through a light pulse/flash with a time of flight cut-off technique”; Marks Fig. 2 & ¶0029: “light source 110 Zahniser pg. 6: “In the imaging system shown in Fig. 1, a light source 110 illuminates a slide 130”; Zahniser pg. 10: “The Brenner score is a measure of the texture in the image. An in-focus image has a high Brenner score, and has texture at a smaller scale than an out-of-focus image”; Marks ¶0039: “Image capture device 100 includes depth logic 140 … depth logic 140 includes circuitry configured to generate a mask in order for image capture device 100 to enhance a captured image with the assistance of the depth information … depth logic 140 may generate the mask in order to differentiate between foreground and background objects within an image scene”).

Regarding claim 9, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 8, wherein said illuminator comprises a dark field illuminator (Zahniser pg. 6 discussed above).

Regarding claim 10, Marks, in view of Zahniser, teaches the range differentiator according to claim 7, and wherein said focus score is assigned irrespective of a shape of said portions (Marks Fig. 2 & ¶0030 as discussed above; also see Zahniser pg. 6: “a slide 130 comprising a biological specimen 135 … The slide is mounted on a first motorized stage” – the sample present on the slide placed on the motorized stage is being analyzed regardless of the shape of certain portions of the specimen).

Regarding claim 11, Marks, in view of Zahniser, teaches the range differentiator according to claim 7, and wherein said focus score is individually assigned for each pixel corresponding to said portions of said image at a depth at or above said predetermined threshold (Zahniser pg. 11 & eqn. (1): “The Brenner score can be calculated by measuring average change in gray levels between pairs of points separated by a given number of pixels … i,j represents a pixel value for a pixel in the ith row and jth column”; Zahniser pg. 20: “The computer 190 measured focus scores at three distinct (x, y) locations on the slide 130 by issuing commands to move the stage 120 in the x and y directions and the objective lens 140 in the z direction using the second motorized stage 150” – teaches that the focus score can be measured at any [x, y] coordinate of the imaged scene, e.g., slide).

Regarding claim 13, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 5, wherein said image generator comprises a camera and said depth differentiated image comprises a two-dimensional image of said scene (Marks Fig. 2 as discussed above; Marks Fig. 5 further shows a 2D image displayed on a screen).

Regarding claim 21, Marks teaches a range differentiator for auto-focusing, said range differentiator comprising: 
an image generator providing an image of a scene at a plurality of physical depths (Marks Fig. 2 & ¶0029: “the generation of a depth mask for use in discerning between foreground and background objects in accordance with one embodiment of the invention … This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100 … the sensor may be located anywhere on image capture device 100 that is capable of receiving the reflected light from the foreground objects within the scene for a defined time period”; Marks ¶0039: “Image capture device 100 includes depth logic 140 … depth logic 140 includes circuitry configured to generate a mask in order for image capture device 100 to enhance a captured image with the assistance of the depth information … depth logic 140 may generate the mask in order to differentiate between foreground and background objects within an image scene”), wherein said image generator comprises a feature specific illuminator for illuminating said scene during acquisition of said image (Marks ¶0029: “Image capture device 100 includes light source 110 … light source 110 sends out a burst or pulse of Marks ¶0032: “light source 110 may emit any suitable wavelength of light … infrared light is emitted”); 
a depth differentiator distinguishing portions of said image at depths below a predetermined threshold (Marks ¶0039 as discussed above; Marks Fig. 2 & ¶0030: “The maximum distance from image capture device 100 is illustrated as line 117” – as shown in Fig. 2, the depth differentiator determines depths of the foreground and background objects regardless of their shape and the foreground objects are positioned below the predetermined threshold of maximum distance 117), wherein said depth differentiator is operative to distinguish between said portions of said image at depths below said predetermined threshold and portions of said image at depths at or above said predetermined threshold based on differences in optical properties therebetween, under illumination by said feature specific illuminator (Marks Fig. 2, ¶0030, & ¶0039 as discussed above – the background object 118 is above the predetermined threshold); and
a focus distance ascertainer ascertaining a focus distance based on said depth differentiated image (Marks ¶0034: “the gain, exposure, focus, and brightness may be manipulated through mechanical or electrical adjustments responsive to the depth mask”).
However, Marks does not appear to explicitly teach that said predetermined threshold is a predetermined pixel brightness level; an image focus analyzer operative to provide a focus score based on portions of said image at a depth at or above said predetermined threshold; and a focus distance ascertainer ascertaining a focus distance based on said focus score.
Pertaining to the same field of endeavor, Liang teaches that said predetermined threshold is a predetermined pixel brightness level (Liang col. 14 lines 17-31: “lower intensities (darker pixels) may correspond to lower depths (as in the foreground portion 714) and higher intensities (brighter pixels) may correspond to higher depths (as in the background portion 716). The depth map 810 may help the user to more easily visualize the depth of each portion in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information (as taught by Marks) to determine depth of foreground/background objects based on pixel brightness (as taught by Liang) because the combination allows the user to more easily visualize depth of objects in the image and help the user to understand the effects of manipulating the focus (Liang col. 14 lines 17-31).
Marks, in view of Liang, does not appear to explicitly teach an image focus analyzer operative to provide a focus score based on portions of said image at a depth at or above said predetermined threshold; and a focus distance ascertainer ascertaining a focus distance based on said focus score.
Pertaining to the same field of endeavor, Zahniser teaches also providing a focus score based on portions of said image at a depth at or above said predetermined threshold, said focus distance ascertainer being operative to ascertain said focus distance based on said focus score (Zahniser pg. 3: “The representative focal distance can be estimated as a weighted average of at least two focal distances … The focus score can be a Brenner focus score. Estimating the ideal focal distance can include calculating a difference between logarithms of the focus scores of the images, estimating an offset from the calculated difference, and estimating the ideal focal distance based on the offset”; further see Zahniser pg. 7 on Fast Auto-focusing Methods for more details; Zahniser Fig. 2: 220 – calculate focus scores of a subset of images from the set and 230: estimate and store ideal focal distance for the imaging location from focus scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness (as taught by Marks, in view of 

Regarding claim 24,  Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 21, wherein said feature specific illuminator comprises a combined dark field and bright field illuminator and said depth differentiator distinguishes portions of said image based on differences in reflectance therebetween (Marks ¶0029: “This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100 … the sensor may be located anywhere on image capture device 100 that is capable of receiving the reflected light from the foreground objects within the scene for a defined time period”; Zahniser pg. 6: “Fig. 1 depicts an example of ‘bright field’ microscopy … The imaging hardware 105 can include … Other microscopic modes such as fluorescence, dark-field or phase contrast can also generate images to which the fast auto-focus methods described herein can be applied”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information (as taught by Marks) to include dark field and bright field illumination sources (as taught by Zahniser) because the combination provides more flexibility by providing more imaging conditions.

Regarding claim 25, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 21, wherein said image focus analyzer comprises an illuminator for illuminating said scene with illumination for adjusting an imaged texture of said portions of said image at a depth at or above said predetermined threshold (Marks ¶0025: “The segmentation based upon depth is captured through a foreground/background depth mask Marks Fig. 2 & ¶0029: “light source 110 sends out a burst or pulse of light which is reflected by foreground objects 114 and 116”; Marks ¶0039: “Image capture device 100 includes depth logic 140 … depth logic 140 includes circuitry configured to generate a mask in order for image capture device 100 to enhance a captured image with the assistance of the depth information … depth logic 140 may generate the mask in order to differentiate between foreground and background objects within an image scene”; also see Zahniser pg. 6: “In the imaging system shown in Fig. 1, a light source 110 illuminates a slide 130”; Zahniser pg. 10: “The Brenner score is a measure of the texture in the image. An in-focus image has a high Brenner score, and has texture at a smaller scale than an out-of-focus image”).

Regarding claim 26, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 25, wherein said illuminator comprises a dark field illuminator (Zahniser pg. 6 discussed above).

Regarding claim 27, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 25, wherein said illuminator and said feature specific illuminator share at least one common illumination component (¶0060 of the specification indicates that the common illumination component corresponds to having at least partially overlapping functionality. Marks ¶0029: “Image capture device 100 includes light source 110 … light source 110 sends out a burst or pulse of light which is reflected by foreground objects 114 and 116. This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100”; Marks ¶0032: “light source 110 may emit any suitable wavelength of light … infrared light is emitted” – the light sources 110, regardless of the type of emitted wavelength of light, have the common functionality of illuminating the scene).

Regarding claim 28, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 21, and wherein said focus score is assigned irrespective of a shape of said portions (Marks Fig. 2 & ¶0030 as discussed above; also see Zahniser pg. 6: “a slide 130 comprising a biological specimen 135 … The slide is mounted on a first motorized stage” – the sample present on the slide placed on the motorized stage is being analyzed regardless of the shape of certain portions of the specimen).

Regarding claim 29, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 21, and wherein said focus score is individually assigned for each pixel corresponding to said portions of said image at a depth at or above said predetermined threshold (Zahniser pg. 11 & eqn. (1): “The Brenner score can be calculated by measuring average change in gray levels between pairs of points separated by a given number of pixels … where B represents a Brenner score, Pi,j represents a pixel value for a pixel in the ith row and jth column”; Zahniser pg. 20: “The computer 190 measured focus scores at three distinct (x, y) locations on the slide 130 by issuing commands to move the stage 120 in the x and y directions and the objective lens 140 in the z direction using the second motorized stage 150” – teaches that the focus score can be measured at any [x, y] coordinate of the imaged scene, e.g., slide).

Regarding claim 30, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 21, and wherein said portions of said image at a depth at or above said predetermined threshold are machine identifiable (Marks Fig. 2 & ¶0030 discussed above; Marks ¶0046: “Any of the operations described herein that form part of the invention are useful machine operations. The invention also relates to a device or an apparatus for performing these operations … various general purpose machines may be used with computer programs 

Regarding claim 34, Marks, in view of Liang, teaches the range differentiator according to claim 31, wherein said feature specific illuminator comprises an illuminator and said feature identifier identifies said machine identifiable feature based on reflectance thereof (Marks ¶0029: “Image capture device 100 includes light source 110 … light source 110 sends out a burst or pulse of light which is reflected by foreground objects 114 and 116. This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100 … the sensor may be located anywhere on image capture device 100 that is capable of receiving the reflected light from the foreground objects within the scene for a defined time period”).
However, Marks, in view of Liang, does not appear to explicitly teach that said feature specific illuminator comprises dark field and bright field illumination sources.
Pertaining to the same field of endeavor, Zahniser teaches that said feature specific illuminator comprises dark field and bright field illumination sources (Zahniser pg. 6: “Fig. 1 depicts an example of ‘bright field’ microscopy … The imaging hardware 105 can include … Other microscopic modes such as fluorescence, dark-field or phase contrast can also generate images to which the fast auto-focus methods described herein can be applied”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness (as taught by Marks, in view of Liang) to include dark field and bright field illumination sources (as taught by Zahniser) because the combination provides more flexibility by providing more imaging conditions.

Regarding claim 35, Marks, in view of Liang teaches the range differentiator according to claim 31, wherein range ascertainer comprises an illuminator for illuminating said object with Marks ¶0025: “The segmentation based upon depth is captured through a foreground/background depth mask which may be created through an image capture device having depth capability or through a light pulse/flash with a time of flight cut-off technique”; Marks Fig. 2 & ¶0029: “light source 110 sends out a burst or pulse of light which is reflected by foreground objects 114 and 116”; Marks ¶0039: “Image capture device 100 includes depth logic 140 … depth logic 140 includes circuitry configured to generate a mask in order for image capture device 100 to enhance a captured image with the assistance of the depth information … depth logic 140 may generate the mask in order to differentiate between foreground and background objects within an image scene”).
However, Marks, in view of Liang, does not appear to explicitly teach that the feature is a texture.
Pertaining to the same field of endeavor, Zahniser teaches that the imaged feature is a texture (Zahniser pg. 6: “In the imaging system shown in Fig. 1, a light source 110 illuminates a slide 130”; Zahniser pg. 10: “The Brenner score is a measure of the texture in the image. An in-focus image has a high Brenner score, and has texture at a smaller scale than an out-of-focus image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness (as taught by Marks, in view of Liang) to enhance imaged features such as texture (as taught by Zahniser) because the combination provides sharp and clearly focused image (Zahniser pg. 1).

Regarding claim 36, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 35, wherein said illuminator comprises a dark field illuminator (Zahniser pg. 6 discussed above).

claim 37,  Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 35, wherein said illuminator and said feature specific illuminator share at least one common illumination component ((¶0060 of the specification indicates that the common illumination component corresponds to having at least partially overlapping functionality. Marks ¶0029: “Image capture device 100 includes light source 110 … light source 110 sends out a burst or pulse of light which is reflected by foreground objects 114 and 116. This reflected light is eventually captured by a sensor located behind lens 112 of image capture device 100”; Marks ¶0032: “light source 110 may emit any suitable wavelength of light … infrared light is emitted” – the light sources 110, regardless of the type of emitted wavelength of light, have the common functionality of illuminating the scene).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. PGPub No. 2005/0157204), Liang et al. (U.S. Patent No. 9,858,649), and further in view of Park et al. (U.S. PGPub No. 2015/0264335), hereinafter referred to as Marks, Liang, and Park, respectively.
Regarding claim 14, Marks, in view of Liang, teaches the range differentiator according to claim 1, but does not appear to explicitly teach that said image generator comprises a plenoptic camera and said depth differentiated image comprises a three-dimensional image of said scene.
Pertaining to the same field of endeavor, Park teaches that said image generator comprises a plenoptic camera and said depth differentiated image comprises a three-dimensional image of said scene (Park ¶0006: “When the light field technology is used, a three-dimensional (3D) camera capable of obtaining information on a plurality of viewpoints of an object and depth information of the object may be implemented”; Park ¶0007: “A camera to which the light field technology is applied may be implemented by using a main lens and a micro lens array” – a plenoptic camera is also known as a light-field camera).
.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. PGPub No. 2005/0157204), Liang et al. (U.S. Patent No. 9,858,649), Park et al. (U.S. PGPub No. 2015/0264335), and further in view of Zahniser et al. (International Patent Application Publication No. WO 2012/105966 A1), hereinafter referred to as Marks, Liang, Park, and Zahniser, respectively.
Regarding claim 15, Marks, in view of Liang and Park, teaches the range differentiator according to claim 14, but does not appear to explicitly teach that said feature specific illuminator comprises a dark field illuminator.
Pertaining to the same field of endeavor, Zahniser teaches that said feature specific illuminator comprises a dark field illuminator (Zahniser pg. 6: “Fig. 1 depicts an example of ‘bright field’ microscopy … The imaging hardware 105 can include … Other microscopic modes such as fluorescence, dark-field or phase contrast can also generate images to which the fast auto-focus methods described herein can be applied”).
Marks, in view of Liang and Park, and Zahniser are considered to be analogous art because they are directed to imaging methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness using a plenoptic camera (as taught by Marks, in view of Liang .

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. PGPub No. 2005/0157204), Liang et al. (U.S. Patent No. 9,858,649), Page et al. (U.S. PGPub No. 2018/0227571), and further in view of Huang et al. (U.S. Patent No. 8,903,233), hereinafter referred to as Marks, Liang, Page, and Huang, respectively.
Regarding claim 16, Marks, in view of Liang, teaches the range differentiator according to claim 1, but does not appear to explicitly teach that said image generator comprises a projector projecting a repeating pattern onto said scene and said depth differentiator comprises a phase analyzer operative to analyze shifts in phase of said repeating pattern and derive a map of said physical depths based on said shifts in phase, said map forming said depth differentiated image.
Pertaining to the same field of endeavor, Page teaches that said image generator comprises a projector projecting a pattern onto said scene and said depth differentiator comprises a phase analyzer operative to analyze shifts in phase of said pattern and derive a map of said physical depths based on said shifts in phase, said map forming said depth differentiated image (Page Abstract: “finding which projector pixel (or more particularly, which projector column) primarily projected the light that was reflected from the object being scanned back to this camera position (e.g. what projector coordinates or projector column coordinate correspond(s) to these camera coordinates)”; Page ¶0008: “any continuous techniques, generally known as Phase Shifting (PS) encode a projector axis (typically the X axis of the projected image) as sinusoidal grayscale or color patterns. PS techniques are more tolerant of projector defocus which is unavoidable when using large optical apertures typical in digital projectors”: Page Fig. 1 shows a phase shift scanner device).

Marks, in view of Liang and Page, does not appear to explicitly teach that the pattern is a repeating pattern.
Pertaining to the same field of endeavor, Huang teaches that the pattern is a repeating pattern (Huang Abstract: “the system can avoid the impairment caused by the repeat pattern in the focus depth based approach”; Huang col. 3 lines 32-52: “The auto-focus method comprises following steps … judging whether a repeated pattern appears in a preset focus area of the first image and the second image; calculating a focus depth according to the first image and the second image … controlling the first lens driving module and the second lens driving module to drive movements of the first lens and the second lens for focusing when it is judged that the repeated pattern appears”).
Marks, in view of Liang Page, and Huang are considered to be analogous art because they are directed to imaging methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness using PS techniques (as taught by Marks, in view of Liang Page) to analyze repeating patterns (as taught by Huang) because the combination can avoid the impairment caused by the repeat pattern in the focus depth based approach (Huang Abstract).

claim 17, Marks, in view of Liang, Page and Huang, teaches the range differentiator according to claim 16, wherein said focus distance ascertainer is operative to ascertain said focus distance based on at least one of said physical depths (see Marks Fig.2 & ¶0029, ¶0030, ¶0034, ¶0039 as discussed above).

Regarding claim 18, Marks, in view of Liang, Page and Huang, teaches the range differentiator according to claim 16, wherein said repeating pattern comprises at least one of a sinusoidal repeating pattern and a binary repeating pattern (Note that only one of the alternative limitations is required by the claim language. Page ¶0008: “”Many continuous techniques, generally known as Phase Shifting (PS) encode a projector axis (typically the X axis of the projected image) as sinusoidal grayscale or color patterns.).

Regarding claim 19, Marks, in view of Liang, Page and Huang, teaches the range differentiator according to claim 18, wherein said repeating pattern has a spatial frequency such that said phase analyzer is operative to uniquely correlate said shifts in phase to said physical depths (Page ¶0060: “The X axis (horizontal axis) represents pattern frequency with low frequencies shown to the left and high frequencies shown to the right … Spatial frequency for phase-shift scanning patterns refers to the number of pattern stripes (e.g. pattern stripe spatial periods) per unit length or per image width (e.g., the inverse of the spatial period or distance between stripes)”).

Regarding claim 20, Marks, in view of Liang, Page and Huang, teaches the range differentiator according to claim 18, wherein said map of said physical depths is one of a two dimensional map and a three dimensional map (Marks Figs. 1 & 5; Page ¶0046: “’Single Frame’ Depth Mapping”; Page ¶0084: “3D point data from single phase-encoded scene image capture data”).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. PGPub No. 2005/0157204), Liang et al. (U.S. Patent No. 9,858,649), Zahniser et al. (International Patent Application Publication No. WO 2012/105966 A1), and further in view of Page et al. (U.S. PGPub No. 2018/0227571), hereinafter referred to as Marks, Liang, Zahniser, and Page, respectively.
Regarding claim 23, Marks, in view of Liang and Zahniser, teaches the range differentiator according to claim 21, but does not appear to explicitly teach that said feature specific illuminator comprises a UV illumination source and said depth differentiator distinguishes portions of said image based on differences in fluorescence therebetween.
Pertaining to the same field of endeavor, Page teaches that said feature specific illuminator comprises a UV illumination source and said depth differentiator is operative to distinguish between said portions of said image based on differences in fluorescence therebetween (Page ¶0069: “Encoding: using 3 channels (e.g. in this example R, G, B, or alternately any other set of sufficiently separate wavelengths such as IR, Green, UV etc)” – any visible light given off after UV exposure is fluorescence).
Marks, in view of Liang and Zahniser, and Page are considered to be analogous art because they are directed to imaging methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness using a focus score (as taught by Marks, in view of Liang and Zahniser) to use UV light (as taught by Page) because the combination provides more flexibility by allowing more wavelengths or frequencies to be captured (Page ¶0105).

Claim 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. PGPub No. 2005/0157204), Liang et al. (U.S. Patent No. 9,858,649), and further in view of et al. (U.S. PGPub No. 2017/0061603), hereinafter referred to as Marks, Liang, and Agashe, respectively.
Regarding claim 38, Marks, in view of Liang, teaches the range differentiator according to claim 31, wherein said feature of said object comprises a conductive feature.
However, Marks, in view of Liang, does not appear to explicitly teach that said feature comprises a conductive feature.
Pertaining to the same field of endeavor, Agashe teaches that said feature comprises a conductive feature (Agashe ¶0013: “the enabling spatially varying auto focusing of the one or more objects in the region of interest using the SLMs includes obtaining a Z map of a die of a wafer to be inspected, calibrating focal lengths of the SLM in accordance with a corresponding control signal based on the Z map of the die for enabling auto focusing of the die of a wafer to be inspected on the camera sensor”).
Marks, in view of Liang, and Agashe are considered to be analogous art because they are directed to imaging methods and systems for auto-focusing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness (as taught by Marks, in view of Liang) to inspect conductive materials (as taught by Agashe) because the combination enables spatially varying auto focusing of one or more objects to detect defects in semiconductor wafers to greatly improve the quality and yield (Agashe ¶0062).

Regarding claim 39, Marks, in view of Liang and Agashe, teaches the range differentiator according to claim 38, wherein said feature of said object comprises an indent in said conductive feature (Agashe Fig. 4a; also see Agashe ¶0056: “an implanted region illustrated as a rectangle may have rounded or curved features”).

Claim 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. 2005/0157204), Liang et al. (U.S. Patent No. 9,858,649), Page et al. (U.S. 2018/0227571), and further in view of Zahniser et al. (WO 2012/105966 A1), hereinafter referred to as Marks, Liang, Page, and Zahniser, respectively.
Regarding claim 41, Marks, in view of Liang and Page, teaches the range differentiator according to claim 40, but does not appear to explicitly teach that said first imaging modality comprises combined bright and dark field illumination and said second imaging modality comprises dark field illumination.
Pertaining to the same field of endeavor, Zahniser teaches that said first imaging modality comprises combined bright and dark field illumination and said second imaging modality comprises dark field illumination (Zahniser pg. 6: “Fig. 1 depicts an example of ‘bright field’ microscopy … The imaging hardware 105 can include … Other microscopic modes such as fluorescence, dark-field or phase contrast can also generate images to which the fast auto-focus methods described herein can be applied”).
Marks, in view of Liang and Page, and Zahniser are considered to be analogous art because they are directed to imaging methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness using multiple imaging devices (as taught by Marks, in view of Liang Page) to include dark field and bright field illumination sources (as taught by Zahniser) because the combination provides more flexibility by providing more imaging conditions.

Regarding claim 43, the claim does not specify that the first and second image generators are structurally in order, and therefore claim 43 is rejected using the same rationale as applied to claim 41 set forth above.

Claim 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. PGPub No. 2005/0157204), in view of Liang et al. (U.S. Patent No. 9,858,649), Page et al. (U.S. PGPub No. 2018/0227571), Zahniser et al. (International Patent Application Publication No. WO 2012/105966 A1), and further in view of Park et al. (U.S. PGPub No. 2015/0264335), hereinafter referred to as Marks, Liang, Page, Zahniser, and Park, respectively.
Regarding claim 42, Marks, in view of Liang, Page and Zahniser, teaches the range differentiator according to claim 41, but does not appear to explicitly teach that the second image generator comprises a plenoptic camera.
Pertaining to the same field of endeavor, Park teaches that said second image generator comprises a plenoptic camera (Park ¶0006: “When the light field technology is used, a three-dimensional (3D) camera capable of obtaining information on a plurality of viewpoints of an object and depth information of the object may be implemented”; Park ¶0007: “A camera to which the light field technology is applied may be implemented by using a main lens and a micro lens array” – a plenoptic camera is also known as a light-field camera).
Marks, in view of Liang, Page and Zahniser, and Park are considered to be analogous art because they are directed to imaging methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for optimizing capture device settings through depth information and pixel brightness using a second image generator (as taught by Marks, in view of Liang, Page and Zahniser) to use a plenoptic camera and produce 3D image (as taught by Park) because the combination allows a plurality of viewpoints and depth to be captured (Park ¶0006).

Regarding claim 44, the claim does not specify that the first and second image generators are structurally in order, and therefore claim 44 is rejected using the same rationale as applied to claim 42 set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Soo Shin/Primary Examiner, Art Unit 2667